PER CURIAM.
This interlocutory appeal having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellants having failed to demonstrate reversible error, the judgment appealed is affirmed1 and the appeal dismissed as required by Rule 4.2(c), Florida Appellate Rules, 32 F.S.A.
WIGGINTON, Acting C. J., and RAWLS and SPECTOR, JJ., concur.

. Investors Syndicate of America, Inc. v. Dade County (Fla.App.1957), 98 So.2d 889; Seaboard All-Florida Ry. v. Leavitt, 105 Fla. 600, 141 So. 886.